            Case 3:18-cv-05080-JST Document 39 Filed 01/10/19 Page 1 of 4


 1 C. DABNEY O’RIORDAN (Cal. Bar No. 205158)
   ERIN E. SCHNEIDER (Cal. Bar No. 216114)
 2 schneidere@sec.gov
   JEREMY E. PENDREY (Cal. Bar No. 187075)
 3 pendreyj@sec.gov
   E. BARRETT ATWOOD (Cal. Bar No. 291181)
 4 atwoode@sec.gov
   ANDREW J. HEFTY (Cal. Bar No. 220450)
 5 heftya@sec.gov
   SECURITIES AND EXCHANGE COMMISSION
 6 44 Montgomery Street, Suite 2800
   San Francisco, CA 94104
 7 T: (415) 705-2500
   F: (415) 705-2501
 8
   ERIC M. BROOKS (Cal. Bar No. 209153)
 9 brookse@sec.gov
   SECURITIES AND EXCHANGE COMMISSION
10 33 Arch Street, 23rd Floor
   Boston, MA 02110-1424
11 (617) 573-8900

12

13

14
                                   UNITED STATES DISTRICT COURT
15
                                  NORTHERN DISTRICT OF CALIFORNIA
16
                                      SAN FRANCISCO DIVISION
17

18 SECURITIES AND EXCHANGE COMMISSION,               Case No. 3:18-cv-05080-JST-DMR

19                  Plaintiff,                       STIPULATION AND
                                                     [PROPOSED] ORDER TO
20          vs.                                      CONTINUE SETTLEMENT
                                                     CONFERENCE
21 MICHAEL B. ROTHENBERG, and
   ROTHENBERG VENTURES LLC (f/k/a                    Honorable Jon S. Tigar
22 FRONTIER TECHNOLOGY VENTURE CAPITAL               Honorable Donna M. Ryu
   LLC and ROTHENBERG VENTURES
23 MANAGEMENT COMPANY, LLC),                         CURRENT DATE/TIME:
                                                      June 7, 2019 at 11:00 a.m.
24                  Defendants.                      PROPOSED DATE/TIME:
                                                      June 14, 2019 at 11:00 a.m.
25                                                   PLACE:
                                                      Courtroom 4, 3rd Floor,
26                                                    U.S. District Court, 1301
                                                      Clay Street, Oakland, CA
27

28

     STIPULATION TO CONTINUE                                           SEC V. ROTHENBERG, ET AL.
     SETTLEMENT CONFERENCE                                      CASE NO. 3:18-CV-05080-JST-DMR
            Case 3:18-cv-05080-JST Document 39 Filed 01/10/19 Page 2 of 4


 1          WHEREAS, pursuant to the Court’s Settlement Conference Order (ECF No. 37) (“Order”), the

 2   parties are required to attend an in-person Settlement Conference on June 7, 2019, at 11:00 a.m. before

 3   Magistrate Judge Ryu;

 4          WHEREAS, the Order requires Plaintiff Securities and Exchange Commission (“SEC”), a

 5   governmental entity, to designate a member or a senior executive to appear at the Settlement Conference

 6   with authority to participate in the Settlement Conference and, if a tentative settlement agreement is

 7   reached, to recommend the agreement to the SEC for its approval;

 8          WHEREAS, the senior officer authorized to attend the Settlement Conference on behalf of the

 9   SEC, Dabney O’Riordan, was designated after the telephonic conference with the Court scheduling the

10   Settlement Conference;

11          WHEREAS, Ms. O’Riordan will be traveling prior to the Settlement Conference and will not be

12   available to attend in person on June 7, 2019;

13          WHEREAS, the parties have met and conferred and are able to participate in person at the

14   Settlement Conference on any day the week of June 10, 2019;

15          WHEREAS, the parties have not previously sought a modification of the time for any deadlines

16   related to the Settlement Conference or Order;

17          ACCORDINGLY, it is HEREBY STIPULATED by and between the undersigned parties that

18   the Settlement Conference shall be moved to Friday, June 14, 2019, at 11 a.m. (or any day during the

19   week of June 10, 2019, or as soon thereafter as the Court’s schedule shall allow), and the parties will file

20   or lodge the required settlement papers ten (10) calendar days in advance of the rescheduled Settlement

21   Conference as set forth in the Order.

22          IT IS SO STIPULATED.

23   Dated: January 10, 2019                          Respectfully submitted,

24
                                                      /s/ E. Barrett Atwood
25                                                    E. Barrett Atwood
                                                      Andrew J. Hefty
26                                                    Eric M. Brooks
27                                                    Attorneys for Plaintiff
                                                      SECURITIES AND EXCHANGE COMMISSION
28


     STIPULATION TO CONTINUE                                                    SEC V. ROTHENBERG, ET AL.
     SETTLEMENT CONFERENCE
                                                       1                 CASE NO. 3:18-CV-05080-JST-DMR
            Case 3:18-cv-05080-JST Document 39 Filed 01/10/19 Page 3 of 4


 1                                       /s/ Marc J. Fagel            _
                                         Marc J. Fagel
 2                                       GIBSON, DUNN & CRUTCHER
                                         555 Mission Street, Suite 3000
 3                                       San Francisco, CA 94105
                                         Attorney for Defendants
 4                                       Michael B. Rothenberg and Rothenberg Ventures LLC
 5

 6                                  [PROPOSED] ORDER

 7   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 8

 9
     DATED:
10                                             Hon. Donna M. Ryu
11                                             UNITED STATES MAGISTRIATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION TO CONTINUE                                    SEC V. ROTHENBERG, ET AL.
     SETTLEMENT CONFERENCE
                                           2             CASE NO. 3:18-CV-05080-JST-DMR
            Case 3:18-cv-05080-JST Document 39 Filed 01/10/19 Page 4 of 4


 1                                              ATTESTATION

 2          I, E. Barrett Atwood, am the ECF User whose identification and password are being used to

 3   file this Stipulation and Proposed Order. I hereby attest that each of the above parties or their

 4   representatives concurs in this filing.

 5

 6

 7   Dated: January 10, 2019                        /s/ E. Barrett Atwood
                                                   E. Barrett Atwood
 8                                                 Attorney for Plaintiff
                                                   SECURITIES AND EXCHANGE COMMISSION
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION TO CONTINUE                                                  SEC V. ROTHENBERG, ET AL.
     SETTLEMENT CONFERENCE
                                                     3                 CASE NO. 3:18-CV-05080-JST-DMR
